      Case: 1:19-cr-00132-SL Doc #: 12 Filed: 04/16/19 1 of 2. PageID #: 30




                  IN THE UNITED STATES DISTRICT COURT

                   FOR THE NORTHERN DISTRICT OF OHIO

                              EASTERN DIVISION



UNITED STATES OF AMERICA,                    Case No.: 1:19-CR-132

           Plaintiff,                        Judge Sara Lioi

     vs.
                                              NOTICE   OF    DEFENDANT’S
           Defendant                          REQUEST   FOR    DISCOVERY
                                              AND INSPECTION
HARGIS HALL




      Defendant gives this Honorable Court notice that he has requested,

pursuant to Fed.R.Crim.P. 16, that the government produce to him and allow

him to inspect and/or copy items identified in Exhibit A that is attached and

incorporated here by reference.




                                     Respectfully submitted,


                                     /s/ Joseph V. Pagano
                                     JOSEPH V. PAGANO (0073491)
                                     P.O. Box 16869
                                     Rocky River, Ohio 44116
                                     Phone: 216-685-9940
                                     jvpemo@yahoo.com
                                     Attorney for Defendant




                                       -1-
      Case: 1:19-cr-00132-SL Doc #: 12 Filed: 04/16/19 2 of 2. PageID #: 31




                          CERTIFICATE OF SERVICE

      A copy of the foregoing was electronically served and notice of this filing

will be sent to all counsel indicated on the electronic receipt by operation of the

Court’s electronic filing system.    Parties may access this filing through the

Court’s system.

Dated: July 2, 2018.



                                      Respectfully submitted,

                                      /s/ Joseph V. Pagano
                                      JOSEPH V. PAGANO (0073491)
                                      P.O. Box 16869
                                      Rocky River, Ohio 44116
                                      Phone: 216-685-9940
                                      jvpemo@yahoo.com




                                        -2-
